DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 15 is construed to be indefinite because the recitation “the tear away tail” lacks a positive antecedent basis.  Claim 17 is construed to be indefinite because the recitation “the multi-part lyophilization container” lacks a positive antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamari (US 6,517,526).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Tamari as teaching
a multi-part lyophilization container (see title and abstract), the container comprising: 
a front surface 103, 203; 
a back surface 102, 103; 
a non-breathable section 22 including a port region 314a or 314b, the non-breathable section configured to accommodate a liquid, a solid, a gas, or any combination thereof (expressly disclosed at column 9 lines 12-41 wherein the disclosed any product includes the claimed liquid, solid, or gas); 
a breathable section 403, 803 including a breathable membrane, the breathable section configured to accommodate only a gas (expressly disclosed in figures 4a, 4b, 4c, 4d, 4e, 8a and expressly disclosed in column 16 line 51 through column 17 line 17); and 
a peelable region including a peelable seal, the peelable region encompassing a boundary bridging the non-breathable section and the breathable section (expressly disclosed in figures 3a, 3b and expressly disclosed in column 9 lines 12-41 wherein the disclosed membrane, sealant layer, and landing features meet the claimed peelable region because both encompass non-breathable and breathable sections).  Tamari also discloses the claimed front surface and the back surface each comprise a portion of breathable section including a breathable membrane (expressly disclosed in figures 3a, 4a), wherein the peelable region comprises dissimilar materials (expressly disclosed in . 
Claims 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Root et al. (US 9,561,893).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Root as teaching
a method of lyophilizing a fluid in a multi-part container including a peelable seal, (see title and abstract), the method comprising: 
inputting the fluid into a non-breathable section of the container (expressly disclosed at column 6 lines 28-45); 
freezing the fluid (expressly disclosed at column 6 line 59 through column 7 line 11); 
opening the peelable seal using a pressure differential (expressly disclosed at column 7 line 64 through column 8 line 21); and 
adding heat energy (expressly disclosed at column 11 lines 16-31); 
sublimating the fluid (expressly disclosed at column 11 lines 32-48); and 
creating a temporary occlusion in a peelable region of the container (expressly disclosed at column 5 lines 35-63).  Root also discloses the claimed features of inputting a gas into the non-breathable section of the container to create a vapor space .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Root.  Root discloses the claimed invention, as rejected above, except for the recited temperature and time.  It would have been an obvious matter of design choice to recite those features since the teachings of Root would perform the invention as claimed regardless of those features and applicants have not claimed or specified the criticality of those features as being .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,793,327. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to recite the current application features including a peelable region or temporary occlusion or specific claimed time and temperature since the patented claims of applicants’ earlier invention would perform the invention as claimed regardless of those features and applicants have not claimed or specified the criticality of those features as being necessary for patentability..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection of the claimed invention would be reasonable or proper under current Office practice and procedure.  References A, B, C, D, E, F, N, O, P, cited in this action, are patent publications from the same inventive entity.  References H, I, J, K, L, M, cited in this action, teach lyophilization containers and methods thereof.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Saturday, June 12, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753